      Case 6:20-cv-00486-ADA Document 32-1 Filed 10/05/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


WSOU INVESTMENTS, LLC d/b/a BRAZOS
LICENSING AND DEVELOPMENT,                Case No. 6:20-cv-00486-ADA

           Plaintiff,

     v.

DELL TECHNOLOGIES INC., DELL INC.,
EMC CORPORATION, AND VMWARE,
INC.,

           Defendants.



         DECLARATION OF BRIAN A. ROSENTHAL IN SUPPORT OF
    DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
        Case 6:20-cv-00486-ADA Document 32-1 Filed 10/05/20 Page 2 of 2




I, Brian A. Rosenthal, declare as follows:

       1.      I am an attorney permitted to practice law before this Court pro hac vice and am

licensed to practice law in New York and the District of Columbia. I am a partner with the law

firm of Gibson, Dunn & Crutcher LLP and counsel of record for Defendants Dell Technologies

Inc., Dell Inc., EMC Corporation, and VMware, Inc. in the above-captioned action. I have

personal knowledge and/or am directly informed of the matters stated below and, if called, would

testify to them under oath.

       2.      Attached hereto as Exhibit A are true and correct copies of excerpts from the file

history of U.S. Patent No. 7,092,360, specifically from a May 18, 2006 Response and Amendment

filed by the applicant. These excerpts were retrieved from the United States Patent Office’s

website (https://portal.uspto.gov/pair/PublicPair) on October 3, 2020.

       3.      Attached hereto as Exhibit B is a true and correct copy of an article, Billaud, J.P.

et al., “hClock: Hierarchical QoS for Packet Scheduling in a Hypervisor,” Association for

Computing Machinery, April 15–17, 2003.

       I declare under penalty of perjury that the foregoing is true and correct.



Dated: October 5, 2020
                                              /s/ Brian A. Rosenthal___
                                              Brian A. Rosenthal




                                                 1
